Citation Nr: 1234130	
Decision Date: 09/28/12    Archive Date: 10/09/12

DOCKET NO.  07-24 288	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 30 percent for service-connected depressive disorder.

2.  Entitlement to a disability rating in excess of 60 percent for service-connected residuals of a cervical spine injury.  


ATTORNEY FOR THE BOARD

S. M. Kreitlow



INTRODUCTION

The Veteran had active military service from August 1987 to August 1991.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.  Approximately one week later in the same month, the RO in Chicago, Illinois [the Agency of Original Jurisdiction (AOJ)] notified the Veteran of that determination.  Due to the location of the Veteran's residence, the jurisdiction of her appeal remains with the RO in Chicago, Illinois.  

This appeal was previously remanded in March 2011.  The Board finds substantial compliance with the prior remand.  The Board may proceed forward with further appellate review of these issues.  D'Aries v. Peake, 22 Vet. App. 97, 105 (2008).  

Also, the Board notes that the Veteran's appeal previously included a claim for entitlement to a total disability rating due to individual unemployability (TDIU).  By a May 2012 rating decision issued in July 2012, the Appeals Management Center (AMC) granted entitlement to a TDIU effective March 15, 2011 (the date of the last VA examination that gave an opinion that she is unemployable due to her cervical spine disability).  As this represents a full grant of the benefit sought on appeal, there is no longer any issue for the Board to decide.  Consequently, that issue has not been included in this decision.  The Board advises the Veteran, however, that she has until one year from the date of the issuance of that rating decision (i.e., to July 26, 2013) to submit a Notice of Disagreement if she disagrees with any part of that decision-to include, for example, the effective date.

The issue of entitlement to service connection for a lumbar spine disability as secondary to service-connected cervical spine disability has been raised by the record, but has not been adjudicated by the AOJ.  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  

The issue of entitlement to an increased disability rating for service-connected cervical spine disability is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  

FINDINGS OF FACT

1.  Prior to June 4, 2007, the evidence fails to demonstrate that the Veteran's depressive disorder was productive of more than mild depression with labile affect.

2.  As of June 4, 2007, the evidence demonstrated that the Veteran's depressive disorder was manifested by moderate depression, mild anxiety, disorganized thoughts, extreme mood swings, impaired memory and irritability that produced occupational and social impairment with reduced reliability and productivity.

3.  As of February 21, 2011, the evidence demonstrates that the Veteran's depressive disorder was productive of no more than episodes of mild depression and excessive emotionality.  

CONCLUSIONS OF LAW

1.  Prior to June 4, 2007, the criteria for a disability rating in excess of 30 percent for depressive disorder were not met.  38 U.S.C.A. §§ 1155, 5103, 5103A and 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.159, 3.321, 4.1, 4.2, 4.3, 4.7 and 4.130, Diagnostic Code 9434 (2011).

2.  From June 4, 2007, through February 21, 2011, the criteria for a disability rating of 50 percent, but no higher, for a depressive disorder were met.  38 U.S.C.A. §§ 1155, 5103, 5103A and 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.159, 3.321, 4.1, 4.2, 4.3, 4.7 and 4.130, Diagnostic Code 9434 (2011).

3.  As of February 22, 2011, the criteria for a disability rating in excess of 30 percent for depressive disorder were not met.  38 U.S.C.A. §§ 1155, 5103, 5103A and 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.159, 3.321, 4.1, 4.2, 4.3, 4.7 and 4.130, Diagnostic Code 9434 (2011).
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Notice and Assistance Requirements

38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 and 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) describe VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  Upon receipt of a complete or substantially complete application for a service-connection claim, 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim and notify the claimant and his or her representative, if any, of what information and evidence not already provided, if any, is necessary to substantiate, or will assist in substantiating, each of the five elements of the claim including notice that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

Sufficient notice must inform the claimant of any information and evidence (1) not of record that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim.  38 C.F.R. § 3.159(b)(1); Pelegrini v. Principi, 18 Vet. App. 112 (2004); & Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

For a claim seeking increased compensation for an already service-connected disability, 38 U.S.C.A. § 5103(a) requires, at a minimum, that VA notify the claimant that he/she must provide, or ask VA to obtain, medical or lay evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on the claimant's employment in order to substantiate the claim.  Vazquez-Flores, 22 Vet. App. 37 (2008).  VA must provide examples of the types of medical and lay evidence that the claimant may submit (or ask the Secretary to obtain) that are relevant to establishing increased compensation.  Id.
It is noted that, on September 4, 2009, the United States Court of Appeals for the Federal Circuit (Federal Circuit) vacated and remanded Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), and Schultz v. Peake, No. 03-1235, 2008 WL 2129773, at 5 (Vet. App. Mar. 7, 2008).  Specifically, the Federal Circuit concluded that "the notice described in 38 U.S.C. § 5103(a) need not be veteran specific."  In addition, the Federal Circuit determined that "while a veteran's 'daily life' evidence might in some cases lead to evidence of impairment in earning capacity, the statutory scheme does not require such evidence for proper claim adjudication."  Thus, the Federal Circuit held, "insofar as the notice described by the Veterans Court in Vazquez-Flores requires the VA to notify a veteran of alternative diagnostic codes or potential 'daily life' evidence, we vacate the judgments."

In this case, notice was sent to the Veteran in August 2006, prior to the initial adjudication of her claim for service connection for a depressive disorder.  The Board notes that the Veteran's claim was granted in the February 2006 rating decision and evaluated as 30 percent disabling effective January 18, 2005 (the date the Veteran's claim for service connection was filed).  Thereafter, the Veteran disagreed with the 30 percent evaluation of this now service-connected disability.  Consequently, since the Veteran's claim was initially one for service connection, which has been granted, the Board finds that VA's obligation to notify her was met as the claim for service connection was obviously substantiated.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Therefore, any deficiency in notice relating to the Veteran's appeal for an increased rating is not prejudicial to her.

With respect to VA's duty to assist, VA is only required to make reasonable efforts to obtain relevant records that the Veteran has adequately identified to VA.  38 U.S.C.A. § 5103A(b)(1).  All efforts have been made to obtain relevant, identified and attainable evidence.

The duty to assist includes providing the Veteran a thorough and contemporaneous examination.  Green v. Derwinski, 1 Vet. App. 121 (1991).  The Veteran was afforded VA examinations in November 2005 and February 2010.  Significantly, the Board observes that she does not report that the condition has worsened since she was last examined, and thus a remand is not required solely due to the passage of time.  See Palczewski v. Nicholson, 21 Vet. App. 174, 182-83 (2007); VAOPGCPREC 11-95 (1995), 60 Fed. Reg. 43186 (1995).  The reports of these examinations reflect that the examiners reviewed the Veteran's past medical history, recorded her current complaints, conducted appropriate examinations, and rendered appropriate diagnoses and opinions consistent with the remainder of the evidence of record.  The Board, therefore, concludes that these examination reports are adequate for purposes of rendering a decision in the instant appeal.  See 38 C.F.R. § 4.2; see also Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Veteran has not contended otherwise.  

Thus, the Board finds that VA has satisfied its duties to inform and assist the Veteran.  Additional efforts to assist or notify her would serve no useful purpose.  Therefore, she will not be prejudiced as a result of the Board proceeding to the merits of her claim.  

II.  Analysis

Disability ratings are intended to compensate impairment in earning capacity due to a service-connected disorder.  38 U.S.C.A. § 1155.  Separate diagnostic codes identify the various disabilities.  Id.  Evaluation of a service-connected disorder requires a review of the veteran's entire medical history regarding that disorder.  38 C.F.R. §§ 4.1 and 4.2.  

It is also necessary to evaluate the disability from the point of view of the veteran working or seeking work, 38 C.F.R. § 4.2, and to resolve any reasonable doubt regarding the extent of the disability in the veteran's favor, 38 C.F.R. § 4.3.  If there is a question as to which evaluation to apply to the veteran's disability, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  

The Veteran's service-connected depressive disorder is evaluated under Diagnostic Code 9434.  The regulations establish a general rating formula for mental disorders.  38 C.F.R. § 4.130.  Ratings are assigned according to the manifestation of particular symptoms.  However, the use of the term "such as" in 38 C.F.R. § 4.130 demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).  Accordingly, the evidence considered in determining the level of impairment under § 4.130 is not restricted to the symptoms provided in the diagnostic code.  Instead, VA must consider all symptoms of a claimant's condition that affect the level of occupational and social impairment, including, if applicable, those identified in the DSM-IV (American Psychiatric Association:  Diagnostic and Statistical Manual of Mental Disorders (4th ed. 1994)).  Id. at 443. 

The current 30 percent disability rating requires a showing of:

Occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as:  depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events).

The current 50 percent disability rating requires a showing of:

Occupational and social impairment with reduced reliability and productivity due to such symptoms as:  flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  

The criteria for a 70 percent rating are:

Occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships.

And, the criteria for a 100 percent rating are:

Total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.

38 C.F.R. § 4.130.

A Global Assessment of Functioning (GAF) score is highly probative as it relates directly to the veteran's level of impairment of social and industrial adaptability, as contemplated by the rating criteria for mental disorders.  See Massey v. Brown, 7 Vet. App. 204, 207 (1994).  

In February 2005, the RO received a claim for service connection for depression secondary to the Veteran's service-connected cervical spine disability.  VA treatment records prior to January 2005 indicate that the Veteran had some minor occasional problems with anxiety and/or depression and was seen a few times in the Mental Health Clinic for this.  However, in January 2005, the Veteran underwent an evaluation with Vocational Rehabilitation as a result of which it was found to be unfeasible for her to achieve a vocational goal and obtain gainful employment.  One of the reasons for this was that she was suffering from significant depression secondary to her service-connected cervical spine disability.  The decision noted that the vocational rehabilitation counselor had initiated a request for medical services from the mental health clinic to assess and treat her depression.

The Veteran underwent an initial assessment with Mental Health on February 14, 2005.  The history noted that she was finding that she was unable to work very frequently and was having more difficulty with depression, and she would like to be considered for medication.  The assessment was adjustment disorder: mixed anxiety/depression.  A GAF score of 75 was assigned.  She was referred for medication evaluation the same day.  That evaluation indicates she reported she had been unable to be happy and could not accept her physical disability.  She was put on an antidepressant medication.

In November 2005, the Veteran underwent a VA mental disorders examination.  She reported that, in service, she sustained a "whiplash" injury from an auto accident.  After discharge from service in 1991, she attended beauty school.  Thereafter she began working part-time and then full-time in a barber shop.  In 1997, she opened her own barber shop.  She married her current husband in 1999, and they had a daughter in 2003.  She reported that it became increasingly difficult to do her job due to neck and shoulder pain, and she gradually cut down the hours that she was working.  By 2004, she was only working one day per week while continuing to attempt to manage the shop.  However, she ended up selling it to a former employee with the understanding that she could rent a chair on day per week.  She stated that she "can only work a couple of hours at a time."  At the time of the examination, she was working by appointment on Thursdays.  She stated that it was exhausting for her but she did it mostly for her sanity.  She reported that she sought mental health treatment earlier in 2005 because she found herself nearly unable to get out of bed.  She was prescribed antidepressants, which she responded to quite well.  She discontinued the medication, however, because she wanted to get pregnant, which she did and was about six weeks into her pregnancy at the time of the examination.  She indicated that her mood had become less stable but that she was determined to make it through her pregnancy without needing medication.  

Her subjective complaints of included that she was a different person; that she feels sad too much and does not have any motivation; that she cannot do the things she wants to do; that she cannot get happy about anything and does not care about others; that she has a really short temper and sometimes she just blows up; and that she blames herself because she cannot overcome the pain.  

Mental status examination was essentially normal accept that her affect was broad with some lability evidenced as she quickly became tearful when speaking of her self-perception, and her mood appeared mildly depressive.  The examiner diagnosed her to have depressive disorder, not otherwise specified.  He stated that, while her previous providers have given her a diagnosis of adjustment disorder with depressed mood secondary to her physical limitations, it seems that the mood disorder had become more chronic as her physical capacity had apparently permanently limited her functioning within her chosen profession.  He further stated it would appear more likely than not that the Veteran's cervical spine problem contributes to her current depressive condition.  He described her current stressors (Axis IV) as "coping with physical limitations," and assigned a GAF score (Axis V) of 64.

On June 4, 2007, the Veteran underwent a Mental Heath consultation at VA.  It was noted that she had not been seen since February 2005.  At that time she reported working only two half days a weeks as a hair dresser.  She reported having extreme mood changes, being angry all the time, not wanting to see others, having panic attacks, not being able to keep the house clean, and getting angry over the slightest things.  She also reported that she was recently involved in an incident where a car was deliberately driven into her barber shop and pinned her between her chair and the wall.  She now panics whenever she sees a red car or anything red.  She reported current significant pain problems involving her neck and shoulders.  Mental status examination was positive for agitation, pressured/pushed speech, a wide affect with mood ranging from euphoric to depressed, disorganized thoughts, limited insight, impulsive judgment, and impaired recent and remote memory.  The diagnosis was posttraumatic stress disorder and bipolar disorder, mixed.  A GAF score of 60 was assigned.  

The next mental health treatment note seen in the medical records is from October 2009, which shows a diagnosis of major depression, recurrent, and anxiety disorder.  It was noted she remains stable, her sleep was well and appetite was good.  She worked at the hair salon about eight hours a week, otherwise she takes care of her children, does laundry and cleans her house.  Mental status examination was essentially within normal limits.  It was noted she was on Celexa (an antidepressant) and Xanax (an antianxiety medication).  She was to return in six months.

On February 1, 2010, the Veteran underwent a second VA Mental Disorders examination.  At that time, she reported completing training in a school of cosmetology, holding several jobs thereafter and in 1997 getting her own barber shop.  She married her current husband in 1999, and they had a daughter in 2003.  Her second daughter is now three years old.  She and her husband separated in May 2009, and she expects that they will soon be divorced.  Her two daughters spend weekdays and every other weekend with her (the Veteran) and nights with their dad.  She stated that she began having problems with pain immediately after her neck and back injury that occurred while on active duty.  Those problems continued to the present day.  She sought treatment for her pain but reported that none have provided any permanent relief and stated that doctors have told her that they have little else to offer by way of real cure.  Her neck pains have worsened, and by 2004 she was working one day per week in her shop.  Currently, she is part-time on Thursday and Friday for a total of eight hours.  She finds some temporary relief with massage and by working less and avoiding certain positions and movements.  It is not clear whether or not she has been through a pain management program to help her manage pain.  

Presently she reported she continues to suffer neck pain that radiates down her back.  She related that her depression is from not being able to accept her limitations.  She stated that she tries to escape depression with activities but that her pain stops her from activities more and more of the time.  She reported it has been worst in the past year.  She described herself as too emotionally needy, that she cannot get excited or happy to do anything, that her emotional state is fragile, and that she feels like she is on edge constantly.  She stated she does not play with her daughters and she is short with them and feels guilty in that she is not being a better mother to them.  She said she used to be upbeat and happy and now she is sore all the time.  She also stated that she is never going to move up and it pisses her off that she cannot.  She stated that she enjoys when she gets to go to work because that is her social time and nobody knows there that anything is wrong with her.

On mental examination, it was noted that, in the beginning of the examination, she was agitated but she settled down over the course of the examination.  Her attention and concentration seemed adequate, and she was oriented in five spheres.  She made good eye contact and her facial expressions were responsive but generally sad and anxious.  She cooperated fully but seemed on guard and a little defensive in the beginning.  Executive functioning seemed grossly intact in that her affect was full, ranging from tears to laughter and her mood was labile and congruent with the content of what was discussed; however, her mood was mostly depressed and her affect matched her mood.  She became tearful on several occasions when speaking of how she feels about herself.  She spoke rapidly, a little loudly, and in a pressured manner.  Her thought contents were appropriate to her mood and the circumstances.  She was preoccupied with her physical complaints and pain and with the limitations these impose on her work and recreation, and on her as a wife and mother.  She worries about having enough money, her illness, and ruminates about the losses she has incurred.  She denied hallucinations and showed no signs of psychotic thinking.  There was no evidence of delusional thought, or obsession or ritualistic behaviors.  She reported panic in the past but not currently.  Her thinking was logical, coherent, and goal directed.  Her ability to maintain attention and concentration was good.  She demonstrated average ability to reason abstractly and her intelligence is likely to be slightly higher than average.  She understood that she has serious problems.  She stated that she is tired most of the time but that her sleep was good.  Her fatigue does interfere with functioning.  She reported that one of her strengths is her stubborn will to keep on trying but feels worn down and depressed by the struggle.  She works part-time, she cares for her two daughters when they are with her, and she has friends and does things with them when she can but she only sees them on weekends if she has the money and time to visit with them.  She reported that having her daughters part-time is sad but probably for the best as she feels unable to care for them on a full-time basis at this time.  

She reported the following symptoms of depression:  depressed mood most of the day everyday; markedly diminished interest and/or pleasure in almost all activities nearly every day; hypersomnia most of the time despite enough time asleep each night; psychomotor retardation nearly every day; fatigue and low energy daily; feelings of worthlessness and inappropriate guilt daily; ability to think clearly is compromised by her emotional fragility every day.  She denied suicidal ideation or intent.  She reported the following symptoms of anxiety:  she is excessively anxious every day and worries daily and she feels that she cannot control her worrying.  Her worry and anxiety are associated with the following symptoms:  restlessness and feeling on edge; being easily fatigued; difficulty concentrating; and muscle tension.  Her symptoms of pain disable her from working as much a she would like and that disability drives her worry and anxiety.  She has occasional symptoms of panic including trembling, difficulty getting her breath, feeling of choking, chest pain, nausea, fear of losing control, and hot flushes.  She is anxious most of the time and frequently wants to just stay in bed and sleep, and she sometimes does this.  She showed knowledge of her financial affairs, and that she is able to manage her money and benefits.  She reported having a strong work ethic and enjoying her work.  Although she completed schooling to become a cosmetologist and has owned and operated her own barbershop for number of years, over time she has had to cut back her hours because of pain.  She stated that she enjoys work as it allows her a social life and a partial escape from pain for a while.  She has lost time from work over the years and this appears to be increasing.  She was saddened by the gradual death of her marriage and by its effects on her children.  She felt guilt about her part in the failure of the marriage.

The diagnoses were major depressive disorder, chronic, moderate; and generalized anxiety disorder, chronic, mild.  A GAF score of 55 was assigned.  The examiner stated that the Veteran's pain symptoms appear to have worsened over the interval since her previous examination.  Her GAF score is lower now than in 2007 because her overall functioning is worse.  Specifically, her reliability and productivity were decreased because of her pain but also because of her depression and anxiety.  The examiner noted that, in patients with chronic pain syndromes, they generally become more anxious and depressed over time if there is no improvement in their pain and if their hope for improvement lessens.  The Veteran's hopelessness and helplessness have increased over the interval.  She hates what she has become and fears that she will grow worse in the future.  She works for part of two days each week when she can work.  She values work but is not always able to function well enough to work even part of a day.  Her mood is more depressed than not and this affects her motivation.  Her marriage has more likely than not failed because of her physical and mental illnesses and limitations.  Her judgment is mildly impaired by her pain and fatigue.  Her attention and concentration are mildly impaired by her pain and by her depression and anxiety.  She has developed a negative bias regarding the future and regarding herself.  She once liked and trusted herself but that is no longer the case.

Later in February 2010, the Veteran was seen by her primary care physician at VA complaining that her pain was the worst she has had, and she was referred to Mental Health.  She was seen by the Rapid Response psychologist.  She reported she was struggling with a great deal of pain that day.  She was tearful and somewhat short in her responses.  She indicated she was compliant with her medications for the most part.  She had been taking citalopram for depression.  She indicated that she was not sure she was receiving maximum benefit from this medication.  She also was taking alprazolam for anxiety.  She reported that she is easily overwhelmed and was feeling overwhelmed that day.  She did not wish to be seen in the Mental Health Clinic that day but agreed to be scheduled for a medication check the next week.  She also expressed a desire to pursue outpatient therapy.  On mental status examination, her mood was dysphoric and her affect was congruent to her mood, labile with tearfulness.  Otherwise it was within normal limits.  The assessment was major depressive disorder, recurrent, per record, and anxiety disorder, not otherwise specified.

The Veteran was seen for follow up on March 2, 2010.  The mental health treatment note indicates she needed adjustment to her medications to better control her depression.  It was noted her affect was neutral and her mood was that of underlying depression.  The dosage of her antidepressant medication was increased, and she was scheduled to return in one month.  

On April 15, 2010, the Veteran underwent her first cognitive/behavioral psychotherapy session.  The psychologist noted that the Veteran was under the influence of a number of stressors including fatigue and pain and in the process of a divorce.  It was noted that these combine to diminish her ability to think clearly and wisely and diminish her ability to regulate her emotions.  As a result, her worry gets out of control and that affects her pain and sleep and so forth in a vicious cycle.  Her mental status varies as a partial function of all of these factors.  It was noted that, since she was last evaluated in February, her depression had lessened and she believed her anti-depressant medications were working better.  She had entered into a relationship and that had lifted her spirits.  During this first session of psychotherapy, she was able to participate in clarifying her issues and to make initial plans for resolving some of the practical ones.

Thereafter, the Veteran continued in weekly psychotherapy sessions.  The treatment notes for these sessions show her depression and anxiety continued to improve and that, despite stressful episodes in her life, she became more able to handle them without becoming depressed and anxious.  A January 4, 2011, psychotherapy note shows that she felt a return to how she used to be before pain overwhelmed her abilities to cope with parenting and life.  She reported her pain level as a "1."  She stated that she wanted to have her daughters full time and had discussed this with her husband.  The examiner noted that this was a surprising reversal from just a few months ago.  Her mental status was within normal limits, and she was bright and positive with affect to match.  She did not speak of physical pain .  At her next visit on January 11th, she reported she continued to want to get custody of her children and have them live with her.  She related that she planned to consult with a lawyer on this.  She also indicated she wanted to proceed with the divorce and have him pay child support.  She asserted she had changed for the better and was ready to take on full-time parenting.  Follow up psychotherapy notes show that she continued to make progress and was doing well with only episodes of excessive emotionality or mild depression.  

On February 22, 2011, she reported that she told her ex-husband that she would keep her daughters six out of seven days, which was a big difference from the previous year when she could not stand to be with her two daughters much but she reported now being focused on being a good mother and less focused on her career.  It was noted that she was much better in control of her feelings and her pain levels are consistently less than when she was working.  She continued to improve, and, by May 2011, her psychiatrist and therapist both indicated that her recurrent major depression was in remission.  

Based upon the foregoing, the Board finds that the evidence demonstrates that, initially, the Veteran's depression was mild and intermittent in nature and did not require continuous treatment.  Thus, the Board finds that the evidence shows that the Veteran's symptoms were initially consistent with no more than a 30 percent disability rating.  This finding is consistent with the findings of the November 2005 VA examination that showed only mild depressive symptoms with a GAF score of 64 assigned.  A GAF score of 61-70 contemplates some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, has some meaningful interpersonal relationships.  See Quick Reference to the Diagnostic Criteria from DSM-IV at pp. 44-47.  

However, the Board finds that the evidence demonstrates the Veteran had a worsening in the severity of her depression as reflected by the mental health consultation treatment note of June 4, 2007.  This finding of a worsening in the severity of the Veteran's depressive symptoms is also supported by the findings shown in the February 1, 2010 VA examination report and the February 26, 2010, psychiatric note.  The Board finds this evidence is sufficient to establish that the Veteran's depression was consistent with the criteria for a 50 percent disability rating because it demonstrates that she had persistent symptoms that were affecting her relationships with her family as well as her work to the extent that she had reduced reliability and productivity with some impairment in her memory and disturbances of mood and motivation.  Furthermore, the GAF scores of 55 and 60 assigned on February 1, 2010, and February 26, 2010, respectively, are consistent with a 50 percent disability rating as a GAF score of 51-60 contemplates moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  Id.  

It is clear, however, that, as the Veteran underwent psychotherapy, her depression improved as did her overall functioning to the point where she felt she was able to handle having her children full-time with her instead of with their father and that she was able to handle parenting them.  See February 22, 2011, psychotherapy treatment note.  Although she had some episodes of excessive emotionality or mild depression, the treatment records clearly indicate that her mental status was within normal limits and she continued to improve.  They do not show that her depressive symptoms ever worsened again to the extent they were before she began psychotherapy.  In fact, by May 2011, her psychiatrist and therapist both indicated her major depression was in remission.  Thus, the Board finds that the evidence establishes that the Veteran's depression improved to the point that the criteria for a 50 percent disability rating were not met any longer.

Based on the foregoing, therefore, the Board finds that a staged rating is warranted for the Veteran's service-connected depression to 50 percent for the period of June 4, 2007, through February 21, 2011, because of the worsening in the severity of her symptoms during that period of time as reflected in the medical records as discussed above.  A higher disability rating is not warranted, however, because the evidence fails to demonstrate her depressive symptoms were consistent with the criteria for a 70 percent disability rating - in other words, symptoms productive of occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood.  Although the Veteran continued to have difficulties with working, these are more related to her cervical spine disability than to her depression.  Furthermore, the evidence simply does not show that the Veteran had symptoms consistent with those listed for a 70 percent disability rating.  Consequently, the Board finds that the preponderance of the evidence is against finding that a disability rating higher than 50 percent is warranted from June 4, 2007 until February 21, 2011.

Furthermore, the Board finds that the evidence shows the Veteran's depressive symptoms had lessened in severity by February 22, 2011, to such an extent that her functioning had improved to the point where her depressive symptoms were no longer consistent with the criteria for a 50 percent disability rating.  By February 22, 2011, she was less depressed, feeling more like herself, and willing to take on the care of her two daughters for six out of seven days of the week (which was a big change from a year before when she only had them during the day on the weekdays and every other weekend because she felt she was not able to handle taking care of them).  Although she had some episodes of mild depression or excessive emotionality, she still reported feeling better and being better able to handle her problems and deal with life issues.  Consequently, the Board finds that, by February 22, 2011, the Veteran's depressive symptoms were more consistent with the criteria for a 30 percent disability rating rather than the 50 percent.  This is supported by the fact that, just two months later, her psychiatrist and therapist both indicated that her major depression was in remission.  

In conclusion, the Board finds that a disability rating in excess of 30 percent is not warranted prior to June 4, 2007; a 50 percent disability rating but no higher is warranted from June 4, 2007, through February 21, 2011; and a disability rating higher than 30 percent is not warranted as of February 22, 2011.  To the extent that the Board grants a 50 percent disability rating from June 4, 2007, through February 21, 2007, the Veteran's appeal is granted; otherwise, a disability rating in excess of 30 percent for all other periods is denied.  


ORDER

Prior to June 4, 2007, entitlement to an initial disability rating in excess of 30 percent for the service-connected depressive disorder is denied.

For the period of June 4, 2007, through February 21, 2011, entitlement to an initial disability rating of 50 percent for the service-connected depressive disorder, but no higher, is granted, subject to controlling regulations governing the payment of monetary benefits.

As of February 22, 2011, entitlement to an initial disability rating in excess of 30 percent for service-connected depressive disorder is denied. 

 
REMAND

The Board finds that remand of the Veteran's claim for an increased disability rating for her service-connected residuals of a cervical spine injury is warranted for additional development.  
As background, service connection for the Veteran's cervical spine disability was granted in a December 1991 rating decision and evaluated as noncompensable using Diagnostic Code 5021, which evaluates myositis.  In a June 1995 rating decision, a 10 percent disability rating was awarded under Diagnostic Code 5021.  In a May 1996 rating decision, however, the RO awarded a 20 percent disability rating under Diagnostic Code 5290, which evaluated limitation of motion of the cervical spine.  She was subsequently awarded increased disability ratings under Diagnostic Code 5290 to 30 percent and 40 percent in April 1998 and May 2000, respectively.  In a May 2002 rating decision, however, a 60 percent disability rating was awarded for the Veteran's cervical spine disability under Diagnostic Code 5293, which at that time evaluated intervertebral disc syndrome, based upon the combination of the Veteran's orthopedic and neurologic manifestations.  This was the highest evaluation awarded under Diagnostic Code 5293 at that time.

The Board notes that, in September 2003, the current rating criteria for evaluating spine disabilities was amended to the current General Rating Formula for Diseases and Injuries of the Spine in 38 C.F.R. § 4.71a.  The current rating criteria requires that the orthopedic and neurologic manifestations of a spine disability be evaluated separately and combined under 38 C.F.R. § 4.25.

The Veteran filed her current claim for an increased disability rating in February 2005.  Clearly, therefore, only the new rating criteria applies as to whether a higher rating is currently warranted for this disorder.  

In the present case, there is objective evidence of record that the Veteran has neurologic manifestations of her cervical spine disability involving her upper extremities.  The Veteran underwent VA examination in March 2011 at which a neurological examination was performed that appears to demonstrate the Veteran had some sensory deficits in her upper extremities.  The Board is not, however, able to determine the extent of those deficits given the way the examiner's findings were presented in the examination report.  Furthermore, the examiner gave no diagnosis of neurologic manifestations and did not identify what radicular nerve or radicular nerve group is affected.  Consequently, the Board is unable to evaluate the Veteran's neurologic manifestations in the upper extremities to determine whether the combined orthopedic and neurologic manifestations of her service-connected cervical spine disability would warrant a disability rating higher than the current 60 percent.

Consequently, the Board finds that remand is warranted to obtain a VA neurology examination to determine what, if any, neurologic manifestations the Veteran has of her service-connected cervical spine disability, especially involving her upper extremities, and the severity of any neurological deficit present.

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA neurology examination to determine the nature and severity of any neurologic manifestations of her service-connected residuals of a cervical spine injury.  The examiner must review the Veteran's claims file and note such review in the claims file.

All necessary tests and studies should be conducted in order to ascertain the current nature and severity of any neurologic manifestations of the Veteran's service-connected cervical spine disability.  The examiner should elicit information as to the frequency, duration, and severity of any associated symptomatology, and loss of function in daily activities, including work and physical activity.  The examiner must specifically identify the nerve(s) or nerve group(s) involved.  The examiner must also indicate whether there is complete or incomplete paralysis of the upper extremities, and, if the paralysis is incomplete, provide an opinion as to whether it is mild, moderate, or severe.  An explanation of the reasons for all opinions rendered should be provided.

2.  Thereafter, the Veteran's claim for a higher disability rating for her service-connected cervical spine disability should be readjudicated.  Such adjudication should include consideration of whether the combined evaluation of the separate orthopedic and neurologic manifestations of the Veteran's cervical spine disability would provide a disability rating higher than the current 60 percent disability rating.  If such action does not resolve the claim, a Supplemental Statement of the Case should be issued to the Veteran and her representative.  An appropriate period of time should be allowed for response.  Thereafter, this claim should be returned to this Board for further appellate review, if in order.  

No action is required of the Veteran until she is notified by the RO; however, the Veteran is advised that failure to report for any scheduled examination may result in the denial of her claim.  38 C.F.R. § 3.655 (2011).  She has the right to submit additional evidence and argument on the matter that the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).  



______________________________________________
THERESA M. CATINO
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


